Citation Nr: 9902978	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for residuals of a lumbar laminectomy based on 
hospitalization and surgery in November 1990 at a Department 
of Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1967 to July 1970.

In May 1995, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, denied the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151.  
He appealed to the Board of Veterans' Appeals (Board).  
In January 1998, the Board issued a decision denying his 
claim as not well grounded, and he appealed to the United 
States Court of Veterans Appeals (Court).  He was represented 
in his appeal to the Court by an attorney, Eldon E. Nygaard, 
who continues to represent him before VA.  The Office of 
General Counsel for VA represented the Secretary of VA in the 
appeal to the Court.  In September 1998, the parties filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the case for further development followed 
by readjudication on the merits.  The Court granted the joint 
motion for remand later in September 1998.  The case has 
since been returned to the Board for compliance with the 
directives specified.


REMAND

The veteran alleges that, while operating on a herniated disc 
between his fourth and fifth lumbar vertebrae (L4-L5) in 
November 1990, one of his attending surgeons at the VA 
Medical Center (VAMC) in Sioux Falls accidentally suctioned 
up a nerve rootlet in this area causing him to subsequently 
develop a left foot drop, which, therefore, should be service 
connected pursuant to 38 U.S.C.A. § 1151.

When a veteran suffers additional disability as the result of 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability were due to an injury or 
disease that he incurred or aggravated during his active 
military service.  38 U.S.C.A. § 1151 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.358 (1998); see also 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  For claims, such as this one, filed 
prior to October 1, 1997, the veteran is not required to show 
fault or negligence in medical treatment.  See Brown v. 
Gardner, 115 S. Ct. 552 (1994).  But see 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1997) (indicating that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997).

Under 38 C.F.R. § 3.358(b)(2), compensation is not payable 
pursuant to 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  Compensation also is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" 
are those that are certain to result from, or were intended 
to result from, the medical or surgical treatment 
administered.

When previously denying the veteran's claim, the Board 
concluded that it was not well grounded (i.e., 
"plausible").  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  On appeal, 
however, the Court (as reflected in the Court-adopted Joint 
Motion) concluded otherwise, pointing out that a VA physician 
who examined the veteran in May 1996 listed four different 
possible explanations for his left foot drop, those being:  
(1) service-connected shrapnel wounds to his left leg 
involving residual damage to Muscle Group XII, with embedded 
fragments in the subcutaneous tissue immediately proximate to 
the left superficial peroneal nerve; (2) compression 
neuropathy of the left peroneal nerve while at bed rest after 
injuring his low back in 1990, but prior to undergoing the 
laminectomy in November of that year, or while at bed rest 
postoperatively after undergoing the procedure; (3) damage to 
the left L5 nerve root from disc herniation and secondary 
entrapment neuropathy, which was documented prior to the 
surgery; and (4) damage to the L5 and/or S1 nerve roots on 
the left side during the surgery.  The VA examiner went on to 
note that the surgery caused very little to no additional 
neurologic problems, despite the clear documentation of the 
accidental suctioning up a nerve rootlet (degenerative nerve 
fibers) during the procedure.

Since the VA examiner identified four different, but all 
potentially valid, explanations for the veteran's left foot 
drop and other neurologic findings (weakness in dorsiflexion, 
etc.), but did not specify the degree of plausibility of the 
fourth possibility, in particular, he should submit an 
addendum to the report of his evaluation for further 
clarification.  See 38 C.F.R. § 4.2 (1998); Goss v. Brown, 
9 Vet. App. 109, 114 (1996).  Although this development will 
undoubtedly result in further delay in deciding the veteran's 
appeal, the Court directed that VA obtain the supplemental 
medical opinion to resolve the conflicting evidence and, in 
fact, it is otherwise necessary to determine whether the 
circumstances of this case may warrant application of the 
doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

The Court noted additionally that, since the VA examiner also 
postulated that the veteran's left foot drop may be due to 
his service-connected shrapnel wounds to this extremity, this 
issue is "inextricably intertwined" with the issue on 
appeal concerning his surgery in November 1990 at the VAMC.  
See Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996), citing 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The RO has 
not had an opportunity to consider whether the veteran is 
entitled to a separate rating for the left foot drop 
secondary to the service-connected shrapnel wounds, and must 
be given such opportunity.  See 38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (secondary service 
connection may be granted for the degree of disability due to 
aggravation of a nonservice-connected disability by a 
service-connected disability).  The RO should consider this 
issue in the first instance to ensure that the veteran is not 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1993).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  If possible, the VA physician who 
conducted the May 1996 examination should 
review the pertinent evidence in the 
veteran's claims folder, including a 
complete copy of the Joint Motion and 
this REMAND, and should submit an 
addendum to the report of that evaluation 
addressing each of the following:  1) 
whether it is at least as likely as not 
that the accidental suctioning of 
degenerative nerve fibers, and resulting 
damage to the L5 and/or S1 nerve roots on 
the left side, during the laminectomy in 
November 1990 at the VAMC was a cause for 
the veteran's left foot drop, 
irrespective of the other possible 
precipitating causes that were mentioned 
in the report of the May 1996 evaluation; 
if so, 2) whether the left foot drop was 
a necessary consequence of the surgery 
performed with the express or implied 
consent of the veteran.  If the answer to 
first question is negative, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that there 
is a relationship between the left foot 
drop and the service-connected shrapnel 
wounds to this extremity, irrespective of 
the other possible etiological factors, 
either on the basis of causation or 
aggravation.  If aggravation is found, 
the examiner should quantify, to the 
extent possible, the degree of additional 
disability resulting from the 
aggravation.  

If the May 1996 examiner is unavailable, 
or is unable to provided the requested 
addendum, the RO should schedule the 
veteran to undergo another VA examination 
to obtain a medical opinion concerning 
these dispositive questions.  

In rendering an opinion on questions 
posed above, the examiner must provide 
the rationale for his/her conclusions, 
citing, as necessary, to specific 
evidence in the record.  If he/she is 
unable to answer any of the questions, 
he/she should clearly indicate as much 
and explain why the question(s) cannot be 
answered.  The report should be 
typewritten.

2.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of 
the Joint Motion and this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for section 1151 benefits 
on the merits.  The RO should also 
consider whether he is entitled to 
compensation benefits and/or a separate 
rating for the left foot drop secondary 
to the service-connected shrapnel wounds.  
The RO must provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the Joint Motion and 
in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to his satisfaction, he 
and his representative must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto, 
before the case is returned to the Board 
for further appellate consideration.  The 
veteran and his representative and hereby 
reminded that to obtain appellate review 
of the secondary service connection issue 
or any other issue not currently in 
appellate status, a timely notice of 
disagreement, and, after the issuance of 
statement of the case, a timely 
substantive appeal is filed.

The purpose of this REMAND is to comply with an Order of the 
Court, to accomplish additional development and adjudication, 
and to preserve the veteran's right to due process of law.  
It is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and/or his 
representative may furnish additional evidence and argument 
while the case is in remand status.  See Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


